Citation Nr: 0011383	
Decision Date: 04/28/00    Archive Date: 05/04/00

DOCKET NO.  96-42 234A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability.  

2.  Entitlement to service connection for liver and hemic 
disabilities, to include hepatitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, S. P.




ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1987 to 
August 1987. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a September 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC, which denied the veteran's claim seeking 
entitlement to service connection for a nervous condition, 
and from a March 1996 rating decision, which denied the 
veteran's claim seeking service connection for a liver and 
blood condition.  

It is noted that in September 1987, the RO denied the 
veteran's claim for service connection for "decreased eating 
habits."  A letter was sent to the veteran in September 1987 
informing him that service connection had not been 
established for a "neurosis","decreased eating habits", or 
for a "blood condition."  Inasmuch as these documents from 
September 1987 are ambiguous, it is determined that the RO 
had not previously considered the claim for a psychiatric 
disability prior to September 1994, and had not considered 
the issue for a blood condition prior to March 1996.

In October 1997, the veteran requested that he be considered 
for pension benefits.  This issue is referred to the RO for 
appropriate consideration.  


FINDINGS OF FACT

1.  The veteran's claim of service connection for a 
psychiatric disability is plausible.

2.  The veteran has not submitted evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim for entitlement to service connection for liver and 
hemic disabilities, to include hepatitis, is plausible.


CONCLUSIONS OF LAW

1.  The veteran has submitted evidence of a well-grounded 
claim of service connection for a psychiatric disability.  
38 U.S.C.A. § 1131, 5107 (West 1991); Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997), cert. denied sub nom. Epps v. West, 
118 S. Ct. 2348 (1998).

2.  The claim for entitlement to service connection for liver 
and hemic disabilities, to include hepatitis, is not well 
grounded.  38 U.S.C.A. §§ 1131, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Laws and regulations regarding service connection.

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1131 
(West 1991).

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C. § 5107(a), the 
Department of Veterans Affairs (VA) has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court or CAVC) issued a decision 
holding that VA cannot assist a claimant in developing a 
claim which is not well grounded.  Morton v. West, 12 Vet. 
App. 477 (July 14, 1999), req. for en banc consideration by a 
judge denied, No. 96-1517 (U.S. Vet. App. July 28, 1999) (per 
curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  


Entitlement to service connection for a psychiatric 
disability.

Service medical records show that the veteran was diagnosed 
on July 10, 1987, with adjustment disorder and brief reactive 
psychosis.  After the veteran left service, he was diagnosed 
with schizophrenia and other psychiatric disorders on 
numerous occasions - in September 1996, the veteran was 
diagnosed with chronic schizophrenia, paranoid type, acute 
exacerbation at the Southern Maryland Hospital 
Center; in January 1995, the veteran was diagnosed with 
schizophrenia, undifferentiated, rule out paranoid type at 
the Center for Mental Health, and it was noted that in August 
1993, the veteran was diagnosed with delusional disorder and 
paranoid personality disorder at the Center for Mental 
Health; in September 1994, Dr. J. F. diagnosed the veteran 
with paranoid schizophrenia; and, in October 1992, a 
physician with the Social Security Administration diagnosed 
the veteran with paranoid schizophrenia, and reported its 
onset as being in 1987 at an Army hospital.  

In light of the facts discussed above, the veteran's claim of 
entitlement to service connection for psychiatric disability 
is plausible and, therefore, well grounded.  See 38 U.S.C.A. 
§ 5107 (West 1991); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  



Entitlement to service connection for a liver and hemic 
disabilities, to include consideration of hepatitis.

Background

Service medical records show that at the veteran's induction 
examination in December 1986, his vascular system, and 
abdomen and viscera were evaluated as normal.  There was no 
evidence of treatment for any type of liver disability, 
including hepatitis.   The veteran was seen for left leg pain 
on May 28, 1987.  An individual sick slip from May 28, 1987, 
instructs "no run, march, lower body PT x 5 days".

A memorandum dated August 14, 1987, recommended that the 
veteran be separated from service.  The examiner commented 
that the veteran's immaturity and lack of motivation 
precluded him from making a positive contribution to today's 
Army despite any further attempts at rehabilitation.  It was 
noted that the veteran was transferred to the Individual 
Ready Reserve.  

A laboratory report was submitted from the Walter Reed 
hospital from January 1991.  The veteran had an AST of 45, 
and an ALT of 57.  It was noted that any abnormality in a 
patient's ALT could be a marker of serious liver disease, 
including chronic viral hepatitis.  It was noted that if the 
ALT was repeatedly elevated, that testing could be considered 
for the hepatitis C antibody.  

Copies of VA Medical Center treatment records were submitted 
from 1991 to 1994.  The veteran was seen on May 3, 1991, and 
diagnosed with unspecified liver disease, with increase SGPT.  
The examiner noted that there was evidence for cirrhosis.  
The veteran was seen on May 24, 1991, and diagnosed with 
chronic liver disorder, hepatitis.  The veteran was seen in 
August 1991.  The examiner noted that all tests listed were 
negative, and that there was not evidence of liver disease at 
the current time.

In March 1993, the Social Security Administration (SSA) 
determined that the veteran was entitled to receive Social 
Security benefits.  In a March 1991 application, the veteran 
asserted that his disabling condition was cirrhosis of the 
liver, and that it had become disabling in August 1987.  
Copies of medical records were included among the Social 
Security records.  In a May 1991 letter, Dr. J. F. wrote that 
the veteran was recently called up in the Reserves, and had 
some complaints, and on routine examination, was noted to 
have some abnormal liver function tests.  It was noted that 
since the veteran was no longer on active duty, he was 
referred to the VA hospital.  In a March 1992 letter, Dr. T. 
P. asserted that he did not know the etiology of the 
veteran's liver test abnormalities.  He stated that he had 
seen the veteran in January and February 1991.  He stated 
that when the veteran was seen on February 6, 1991, he was 
found to be ineligible for medical care at Walter Reed as 
determined by the patient administration division. On a 
disability evaluation from April 1992, the veteran was 
diagnosed with liver disorder.  On a disability evaluation 
from November 1992, the veteran was diagnosed with chronic 
paranoid schizophrenia and history of liver disease.  

Additional service medical records were obtained from the 
Social Security Administration.  On a psychiatric 
hospitalization report from service from July 1987, it was 
noted that laboratory values were all within normal limits on 
UA, CBC, S-17, and toxic screen.  

In March 1994, the Board for Correction for Military Records 
denied the veteran's application for correction of military 
records.  

Copies of treatment records were submitted from the Center of 
Mental Health from 1992 to 1995.  On an initial evaluation 
form from April 1992, an enlarged liver was listed under 
significant medical problems.

In a September 1995 statement, the veteran asserted that he 
would like to reopen his claim for service connection for a 
"blood condition."

In September 1996, the RO requested inpatient treatment 
records from when the veteran was at the Brooke Army Medical 
Center in August 1987.  However, the National Personnel 
Records Center (NPRC) only submitted a duplicate service 
medical record.  

In July 1997, the veteran submitted a duplicate individual 
sick slip from service from May 28, 1987, which instructs 
"no run, march, lower body PT x 5 days".  The veteran 
asserted that "lower body" is to read "liver body", and 
that he was on duty when a "liver body" was diagnosed.  

In September 1997, the RO requested all additional service 
medical records of the veteran's from the NPRC, to include 
those from the Health and Science Psychiatric Institute, from 
Ft. Sam Houston.  However, the NPRC reported negative results 
on all searches.  

An incomplete report dated May 1998 about an injury while on 
the job was submitted from J. M.

A physician's statement of disability for insurance purposes 
from Grafton Internal Medicine dated July 1999 was submitted.  
It noted that the veteran had a diagnosis of chronic liver 
disease, and paranoid schizophrenia.  


Analysis

The service medical records do not show any treatment for a 
liver or hemic disorder.  There is not a separation 
examination on file, and numerous attempts have been made to 
obtain additional service medial records.  Although the 
veteran claims that he was diagnosed with a liver disorder in 
service, and that an individual sick slip from May 1987 reads 
"liver body", careful reading of such slip indicates that 
the term "lower body" was written.  The service medical 
records show that the veteran was seen for left leg pain on 
the same day that the sick slip was written.

The post-service medical records do not show a diagnosis of a 
liver or hemic disorder until May 1991, more than 3 years 
after service, when the veteran was diagnosed with 
unspecified liver disease, with increase SGPT.  Also, there 
is no nexus opinion relating any current liver or hemic 
disorders to service. 

The veteran asserts that his current liver and hemic 
disorders had their onset in service.  However, as a 
layperson, the veteran is not competent to provide evidence 
that requires medical knowledge, such as linking any current 
liver or hemic disorders to a disease or injury in service. 
Espiritu v. Derwinski, 2 Vet.App. 492 (1992). 

As noted above, for a claim to be well grounded, there must 
be medical evidence of a nexus between an injury or disease 
in service and the current disability.  See Caluza, supra.  
The competent evidence, that is the medical evidence, does 
not show that the veteran was seen for a liver or hemic 
disorder until many years after service.  The medical 
evidence does not include a nexus opinion between any current 
liver or hemic disorders and service.  As such, with no nexus 
opinion, the evidence does not indicate that the veteran's 
claim for entitlement to service connection for liver and 
hemic disabilities, to include hepatitis, is well grounded.  

In the absence of a well grounded claim, the appeal for 
service connection for liver and hemic disabilities, to 
include hepatitis, must be denied.  Edenfield v. Brown, 
8 Vet.App. 384 (1995).

Where a claim is not well grounded, the VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim.  However, the VA may be obligated 
under 38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant 
of evidence needed to complete an application for a claim.  
This obligation depends upon the particular facts of the case 
and the extent to which the Secretary of the Department of 
Veteran Affairs has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet.App. 69 (1995).

The RO has associated with the claims folder all the 
available medical records for consideration.  Therefore, 
under the circumstances of this case, the VA has not been put 
on notice that relevant evidence exists, or could be 
obtained, which, if true, would make the veteran's claim 
"plausible."  Robinette, 8 Vet.App. at 80.

Also, the RO fulfilled its obligation under section 5103(a) 
in the statement of the case which informed the veteran of 
the reasons for the denial of his claim.  Furthermore, by 
this decision, the Board is informing the appellant of the 
evidence which is lacking and that is necessary to make the 
claim of service connection for liver and hemic disabilities, 
to include hepatitis, well grounded.


ORDER

As the claim of service connection for service connection for 
a psychiatric disability is well grounded, the appeal to this 
extent is allowed subject to further action as discussed here 
in below.

The veteran's claim of entitlement to service connection for 
liver and hemic disabilities, to include hepatitis, is 
denied, as not well grounded.


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

In light of the fact that the veteran's claim of service 
connection for a psychiatric disability is well grounded, the 
duty to assist is triggered.  38 U.S.C.A. § 5107 (b) (West 
1991).  

The VA's duty to assist requires that the veteran be afforded 
a VA examination with respect to his disability, which should 
take into account the records of the veteran's prior medical 
history, and includes an opinion as to the etiology of his 
disability before a decision concerning his appeal can be 
made.  See Pond v. West, 12 Vet. App. 341, 346 (1999); Moore 
v. Derwinski, 1 Vet. App. 401, 405 (1991).

Regarding the veteran's claim for service connection for a 
psychiatric disability, in light of the statement from a 
physician with the Social Security Administration in October 
1992 that the veteran's paranoid schizophrenia had it onset 
in service, and the fact that the veteran was diagnosed with 
adjustment disorder and brief reactive psychosis in service, 
this raises the possibility that the veteran's schizophrenia 
developed in service.  Accordingly, the veteran's claim must 
be remanded in order to afford him an examination.  The 
examiner should specifically determine the nature of all 
psychiatric disorders that the veteran has and the 
relationship of those disorders to service.  The examiner 
must answer all requested questions to the extent feasible.

For the reasons stated above, this case is REMANDED to the RO 
for the following actions:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.

2.  The RO should take appropriate steps 
to obtain and associate with the claims 
file any copies of VA and private medical 
records regarding the veteran's 
psychiatric disorders that have not 
already been associated with the claims 
folder.

3.  The veteran should be scheduled for a 
VA psychiatric examination.  The claims 
folder, to include all evidence added to 
the record in accordance with the 
paragraphs above, and a copy of this 
REMAND should be made available to the 
examiner in conjunction with the 
examination.  The veteran should be 
examined to determine the nature and 
etiology of all psychiatric disorders 
that might be present.  The examination 
report should include responses to the 
following medical questions:

a.  State as precisely as possible 
diagnoses of all psychiatric 
disorders.
 
b.  What was the time of onset of 
all psychiatric disorders diagnosed 
in question (a)?

c.  Are any of the identified 
disorders in question (a) related to 
the veteran's adjustment disorder 
and brief reactive psychosis 
diagnosed in service on July 10, 
1987?

If it is not feasible to answer any of 
these questions, this should be so 
stated.  The claims folder and a copy of 
this remand must be made available to the 
examining physician in conjunction with 
the examination so that he/she may review 
pertinent aspects of the appellant's 
medical history.

4.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.  

5.  The RO should readjudicate the 
appellant's claims of entitlement to 
service connection for a psychiatric 
disability.  In the event that the claim 
is not resolved to the satisfaction of 
the appellant, he should be provided a 
supplemental statement of the case which 
includes a summary of additional evidence 
submitted, any additional applicable laws 
and regulations, and the reasons for the 
decision.  After the veteran and his 
representative have been given the 
applicable time to submit additional 
argument, the case should be returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals


 


